Citation Nr: 0300214	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  98-10 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased evaluation for PTSD, 
evaluated as 50 percent prior to March 17, 1998.

2.  Entitlement to an increased evaluation for PTSD, 
evaluated as 70 percent disabling on and after May 1, 
1998.




WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD is more favorably 
rated under the old rating schedule.

3.  Prior to and after March 17, 1998, the veteran has 
been demonstrably unable to obtain or retain employment 
due to his service-connected PTSD.


CONCLUSION OF LAW

A rating of 100 percent for PTSD prior to March 17, 1998 
and thereafter is warranted.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement 
of the case and the supplemental statements of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159 (2002).

II.  Entitlement to a disability rating for PTSD in excess 
of 50 percent prior to March 17, 1998, and in excess of 70 
percent on and after May 1, 1998

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 1991).  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 
(2002); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2 
(2002), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-
connected disability at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not 
adequate for rating purposes, nor has the Board found any 
of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The record shows that the RO notified the veteran in 
January 1993 that it had assigned a 50 percent rating for 
the veteran's PTSD.  The veteran filed a notice of 
disagreement in February 1993 and the RO issued a 
statement of the case in March 1993.  In April 1993, the 
RO issued a supplemental statement of the case informing 
the veteran that he had 60 days from the date of the 
supplemental statement of the case or one year from the 
date of notification of the decision being appealed, which 
was January 1993, to file a timely substantive appeal.  
The veteran subsequently filed a substantive appeal in 
December 1993, which was within one year of the issuance 
of the RO's decision in January 1993.  Subsequently, the 
RO assigned a temporary 100 percent rating from March 17, 
1998 to May 1, 1998, and a 70 percent rating thereafter.

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, 
including PTSD and major depressive disorder, formerly set 
forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125-4.130 (2000)).  See 61 Fed. Reg. 
52,695-52,702 (1996).  

Pursuant to Diagnostic Code 9411, prior to November 7, 
1996, the evaluation of the veteran's service-connected 
PTSD with major depressive disorder turned on the severity 
of his overall social and industrial impairment.  A 30 
percent rating was warranted where such impairment was of 
"definite" severity; ratings of 50 and 70 percent were 
warranted where such impairment was "considerable" and 
"severe", respectively.  38 C.F.R. § 4.132.  The highest 
rating of 100 percent was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the 
community.  The common symptoms include totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes, associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent rating was 
also warranted if the clinical evidence showed that the 
appellant was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132.  It should be noted that 
the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, for a 100 percent evaluation constitutes 
independent bases for granting a 100 percent evaluation.  
See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

Under the revised criteria for diagnosing and evaluating 
psychiatric disabilities, Diagnostic Code 9411 provides 
for a 50 percent rating for occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  A 100 
percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

In assessing the evidence of record, it is important to 
note that the Global Assessment of Functioning (GAF) Scale 
score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum 
of mental health-illness."  Richard v. Brown, 9 Vet. App. 
266, 267 (citing DSM-IV, p. 32).  Also during the pendency 
of this appeal, the criteria for diagnosing PTSD and major 
depressive disorder were revised by the American 
Psychiatric Association in its Diagnostic and Statistical 
Manual (DSM).  The VA regulations in effect at the time of 
the veteran's initial claim referred to DSM-III-R.  The 
current revised VA regulations address the updated 
diagnostic criteria for PTSD with major depressive 
disorder in DSM-IV.

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board notes that the veteran has been 
evaluated by the RO under both the "old" and "new" rating 
criteria.  The Board is of the opinion that the old rating 
criteria in effect prior to November 7, 1996 is a more 
favorable version of the regulation than the revised new 
criteria with respect to the veteran in this case.  

In reviewing the evidence of record for the veteran's 
service-connected PTSD, the Board is of the opinion that a 
disability evaluation of 100 percent is warranted pursuant 
to the old rating criteria for total impairment because he 
has been demonstrably unable to obtain or retain 
employment due to PTSD during the pendency of this claim.

The VA outpatient records during the appeal reveal that 
the veteran's GAF scores have ranged from 30 to 65, and 
that he has had serious difficulty coping with society and 
employers.  Over the years, he has been hospitalized due 
to his PTSD.

According to an April 2002 VA examination report, the 
examiner diagnosed the veteran with chronic PTSD and 
assigned a GAF of 38.  The examiner elaborated that that 
the 38 GAF was probably representative of his functioning 
over the past 12 months.  The examiner opined that the 
veteran appeared to have profound impairment in social and 
vocational adaptability as a direct consequence of the 
service-connected PTSD. 

In a May 2002 VA examination report, the same examiner 
from April 2002 noted that he showed no evidence 
whatsoever suggesting that there was a significant change 
in the veteran's condition.  The examiner noted that the 
veteran's prognosis was guarded and the examiner did not 
believe that there was any reason to think that there 
would be marked improvement.  The examiner felt that the 
veteran's PTSD was severe.

The veteran testified before the undersigned by 
videoconference in September 2002.  He and his fiancée 
essentially maintained that the veteran was unemployable 
due to his service-connected PTSD.

Thus, based on the foregoing evidence, the Board finds 
that the veteran experienced total impairment because he 
was demonstrably unable to retain employment as a result 
of his PTSD.  During this period, his GAF scores were in 
the 30-65 range, indicating that overall he was unable to 
keep a job.  This is supported by VA outpatient and 
examination records discussed above.  Given that the VA 
examiner in April and May 2002 noted that the veteran's 
symptoms of PTSD dominated the clinical picture and that 
he had a GAF score of 38 (with 38 being the highest level 
in the last year), the Board finds that the overall 
evidence of record shows that the veteran has been 
demonstrably unable to retain employment. 

Accordingly, the medical evidence of record consistently 
shows that the veteran has been assigned GAF scores 
between 40 and 50.  A GAF score of 40 according to DSM-IV, 
which is adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 
(2002), indicates that the veteran is either unable to 
work (GAF score of 31-40) or keep a job (GAF score of 41-
50), which in turn means that he's entitled to a 100 
percent schedular rating for PTSD.  In consideration of 
the foregoing and in light of the VA examination reports 
in April and May 2002, in which the VA examiner 
essentially concluded that the veteran's problems are due 
to his service-connected PTSD, the Board finds that the 
veteran has been totally disabled due to PTSD under the 
old rating criteria, which provides for a 100 percent 
schedular disability rating for PTSD when the veteran is 
"demonstrably unable to obtain or retain employment."  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Given that the veteran has been provided the maximum 
rating pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a separate analysis under the amended regulations 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002) is not 
necessary.  


ORDER

A disability rating of 100 percent is granted for PTSD 
prior to and after March 17, 1998, subject to the law and 
regulations governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

